STEPHENS, Chief Justice,
concurring.
I respectfully disagree with the majority opinion, only to the extent that it does not remand this case to the trial court. To quote from the majority opinion, “Rakhman bore the ‘risk of nonpersuasion,’ as opposed to the more demanding ‘clear and convincing’ standard of proof required to establish a trust.” I fully agree with the majority that the trial court improperly applied the burden of proof in this case. However, neither this Court nor the Court of Appeals, both being appellate courts, is in the business of fact finding. It is due to that fact, as well as those mentioned in the majority opinion, that I would reverse the Court of Appeals and remand to the Jefferson Circuit Court for taking of proof and application of the proper standard.
GRAVES, J., joins this concurring opinion.